                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

CHAVEZ LAW OFFICES, P.A.,

                        Plaintiff,
vs.                                                            Case No. 2:20-cv-1022-KWR-KRS

ENRIQUE “KIKI” VIGIL, former
Sheriff of Doña Ana County

BOARD     OF      COUNTY
COMMISSIONERS OF DOÑA ANA
COUNTY,

JULIA BROWN, former County
Manager of Doña Ana County, in her
individual capacity, and

FERNANDO          MACIAS,   former
County Manager of Doña Ana Count,
in his individual capacity,

                        Defendants.

                                          ORDER OF REMAND

                Plaintiff and Defendants stipulated to remand this action to the Third Judicial District

Court, Dona Ana County, State of New Mexico, Cause No. D-307-CV-2020-01799, on the grounds

this Court lacks jurisdiction.

                Having considered the issues, the Court is of the opinion that the motion should be

GRANTED.

                IT IS THEREFORE ORDERED that this action be REMANDED to the Third

Judicial District Court, Dona Ana County, State of New Mexico, Cause No. D-307-CV-2020-01799,

for all further proceedings.

                IT IS SO ORDERED.

                ENTERED THIS 21ST DAY OF JUNE 2021.
                                _________________________________
                                KEA W. RIGGS
                                UNITED STATES DISTRICT JUDGE

Submitted by:

CHAVEZ LAW OFFICES, P.A.

 /s/ Gene N. Chavez
Gene N. Chavez
1220 5th St. NW
Albuquerque, NM 87102
505-243-4363

Attorney for Plaintiff


Approved by:

MYNATT MARTÍNEZ SPRINGER P.C.

Approved via email 6/18/21
BLAINE T. MYNATT
New Mexico Bar No. 9471
P.O. Box 2699
Las Cruces, NM 88004-2699
(575) 524-8812

Attorneys for Defendants
